DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 3, 2020 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-3 and 5-7 are pending.

Claim Rejections - 35 USC § 103
4.	Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere Vesely (US 5,716,615), Jann (WO 00/70964), and Santus (US 5,952,021) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
As currently presented, claim 1 specifies that the delayed-release composition comprises a probiotic component consisting of L. acidophilus, S. thermophilus, and B. longum, present at a ratio of 1:1:1. While Cavaliere Vesely discloses a pharmaceutical composition comprising from 10-95% by weight of S. thermophilus; from 5-90% by weight of L. plantarum or L. casei; and optionally 5-85% by weight of bifidobacteria, L. acidophilus, L. delbrueckii subspecies bulgaricus and S. faecium (claims 1 and 14), this reference does not teach or suggest a delayed-release composition comprising a probiotic component consisting of L. acidophilus, S. thermophilus, and B. longum, present at a ratio of 1:1:1.

However, this argument is not persuasive because the claims of Cavaliere Vesely allow for the selection of Lactobacillus acidophilus, Streptococcus thermophilus, and Bifidobacterium longum as the only probiotic components.  Claim 1 of the reference states that the bacteria in the 
In addition, the claims of the reference contain overlapping percentages for each of these bacteria.  Claim 1 states that the S. thermophilus is present in the range of 10 to 95% and the L. casei is present in the range of 5 to 90%.  Claim 4 states that the Bifidobacterium can be present in the range of 5 to 85%.  Thus, the ranges taught by the reference encompass a 1:1:1 ratio of these three bacteria.  In addition, the reference teaches that when three different genera of bacteria are present, each of the genera are present in about equal amounts (see claim 9).  Varying the concentration of ingredients within the ranges taught by the reference is not considered to be inventive unless the concentration is demonstrated as critical. In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result. Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.  Therefore, applicant’s arguments are not persuasive.
Applicant also argues that the secondary references, Jann and Santus, do not cure the deficiencies of Cavaliere Vesely.  However, Cavaliere Vesely is not considered to be deficient for the reasons set forth above.
5.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere Vesely (US 5,716,615), Jann (WO 00/70964), and Santus (US 5,952,021) as applied to claims 1,  above, and further in view of Perry (US 6,203,797) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that Perry does not cure the deficiencies of Cavaliere Vesely.  However, Cavaliere Vesely is not considered to be deficient for the reasons set forth above.

Double Patenting
6.	Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,481,025 in view of Perry (US 6,203,797) and Jann (WO 00/70964) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues “While the '025 patent teaches the use of L. acidophilus, S. thermophilus, and B. longum at a ratio of 1:1:8 (col. 6, lines 33-35), the '025 patent does not teach or suggest the use of said bacteria at a ratio of 1:1:1…”.  However, column 6, lines 27-34 of US ‘025 teach that each of the bacteria can be present at 10, 15, 20, 30, 40, 50, 60, 70, 80, or 90%.  Thus, US ‘025 encompasses embodiments where each bacteria is present at the same amount, i.e. a 1:1:1 ratio.  Varying the concentration of ingredients within the ranges taught by the reference is not considered to be inventive unless the concentration is demonstrated as critical. In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result. Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have 
Applicant also argues that the secondary references, Jann and Perry, do not cure the deficiencies of US ‘025.  However, US ‘025 is not considered to be deficient for the reasons set forth above.

7.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655